December 6, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  WEN'S ROYAL REMODELING, INC., BOSHENG WEN, AND WEN HAO WEN,
                            Appellants

NO. 14-10-00919-CV                         V.

DN DEVELOPMENT CORPORATION, D/B/A CAFE 121 CHINESE RESTAURANT,
          YAFEI "ANDY" WU, AND DAVID PHAM, Appellees
                     ____________________



       This cause, an appeal from the judgment in favor of appellees, DN Development
Corporation D/B/A Café 121 Chinese Restaurant, Yafei “Andy” Wu, and David Pham,
signed July 6, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, Wen's Royal Remodeling, Inc., Bosheng Wen, and Wen Hao
Wen, jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.